PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Liu et al.
Application No. 14/624,916
Filed: 18 Feb 2015
For: METHODS AND SYSTEMS RELATING TO EMBEDDED OPTICAL TIME DOMAIN REFLECTOMETRY
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. MR4465-823


This is a decision on the petition to revive under 37 CFR 1.137(a), filed January 12, 2022.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance mailed January 30, 2017.  This Notice set a statutory period for reply of three months.  No issue fee having been received, the application became abandoned by operation of law on May 1, 2017.  The Office mailed a courtesy Notice of Abandonment on   May 18, 2017.  . 
  
With the instant petition, Applicant has paid the petition fee, submitted the required reply in the form of the issue fee, and made the proper statement of unintentional delay (including a satisfactory explanation for the delay in filing the petition).

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions